UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-170054 BOSTON OMAHA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0788438 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Boulderado Group, LLC 292 Newbury Street, Suite 333 Boston, Massachusetts02115 (Address of principal executive offices) 857-342-3483 (Registrant’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,869,000 common shares as of May13, 2015 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARY Unaudited Consolidated Financial Statements For the Three Months Ended March 31, 2015 2 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARY Consolidated Balance Sheets Unaudited ASSETS March 31, December 31, Current Assets: Cash $ $ Total Current Assets Investment in unconsolidated affiliate Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable, stockholder - Notes payable, stockholders Note payable, related party - Accrued interest, stockholders Accrued interest, related party - Total Current Liabilities Stockholders’ Deficit Preferred stock, $.001 par value, 3,000,000 shares authorized and 0 shares issued and outstanding - - Common stock, $.001 par value, 30,000,000 shares authorized, 1,869,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 3 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARY Consolidated Statements of Operations Unaudited For the Three Months Ended March 31, Revenues: Consulting fees, related party $ $ Costs and Expenses: Professional fees General and administrative 50 - Total Costs and Expenses Net Loss from Operations ) ) Other Income (Expense): Equity in income (loss) of unconsolidated affiliate ) Interest expense ) ) Net Loss before Income Tax ) ) Income Tax (Provision) Benefit - - Net Loss $ ) $ ) Basic and Diluted Net Loss per Share $ ) $ ) Basic and Diluted Weighted Average Shares Outstanding See accompanying notes to the unaudited consolidated financial statements. 4 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARY ConsolidatedStatements of Cash Flows Unaudited For the Three Months Ended March 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Equity in (income) loss of unconsolidated affiliate ) Changes in operating assets and liabilities: Accounts receivable - ) Prepaid expenses - Accounts payable and accrued expenses Accrued interest ) Net Cash Used in Operating Activities ) ) Cash Flows from Financing Activities: Proceeds from notes payable to stockholders Payments on notes payable to stockholders ) ) Contribution of capital - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Cash Flow Information Interest Paid $ $ Income Taxes Paid $
